Citation Nr: 0906873	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a skin disorder, 
including scarring on the right ankle, to include as a result 
of exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
January 1969 to January 1972, to include duty in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Veteran's case comes to the Board 
from the RO in Cheyenne, Wyoming.  

This case has been before the Board previously and was 
remanded in February 2008 for further development. All 
required actions have been taken and the case is ripe for 
appellate review.

The Veteran appeared at a Videoconference hearing before the 
undersigned in December 2007.  A transcript is associated 
with the claims file.  


FINDINGS OF FACT

The veteran has a recurring dermatitis on his lower 
extremities, which, according to competent medical evidence 
of record, first manifest after service; he is presumed to 
have been exposed to herbicides while on active duty in 
Vietnam but there is no medical evidence of chloracne or some 
other acneform disease consistent with chloracne; his 
dermatitis is not causally linked to any incident or event of 
active service, to include exposure to herbicides or repeated 
clothing irritation.  


CONCLUSION OF LAW

Service connection for a skin disorder, including scarring on 
the right ankle, to include as a result of exposure to 
herbicides in the Republic of Vietnam, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran 
received notification in July 2005, prior to the rating which 
is the subject of this appeal, and in March 2008, subsequent 
to actions directed by the Board in a February 2008 remand.  
These letters reflect that VA has made all reasonable efforts 
to assist the Veteran in the development of his claim, has 
notified him of the information and evidence necessary to 
substantiate the claim, and has fully disclosed the 
government's duties to assist him.  The Veteran was notified 
of the information and evidence needed to substantiate and 
complete his claim.  The Veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also asked to 
give VA any evidence pertaining to his claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

With respect to the Dingess requirements, the veteran was 
notified via a March 2008 VA letter of the evidence necessary 
to establish an increase in disability rating and the 
effective date of award should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
did not, however, provide such notice to the veteran prior to 
the RO decision that is the subject of this appeal.  However, 
the RO cured this defect by a re-adjudication of the claims 
in a subsequently issued supplemental statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of an SOC to cure timing of notification defect).

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the re-adjudication of the claim after Dingess notice 
was provided, the Board notes that such a timing defect would 
not have operated to alter the outcome in the instant case 
where the preponderance of the evidence is against a finding 
of service connection.  That is, the timing defect did not 
affect the essential fairness of the adjudication.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice and thus, the presumption of prejudice is 
rebutted).  As the instant decision denied the veteran's 
appeal, any question regarding the assignment of a rating or 
effective date is moot. 
 
The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  The service treatment records and numerous clinical 
records are available.  As to the duty to provide an 
examination or medical opinion, the Veteran was afforded a 
comprehensive VA examination in October 2008 which addressed 
a potential relationship between the claimed skin disorder 
and military service.  The examination is adequate to resolve 
the issue on appeal, and there is no duty to provide the 
Veteran with an additional examination.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Additionally, if a veteran served 
in the Republic of Vietnam during the Vietnam era, he or she 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The governing law provides that a "Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Analysis

The Veteran contends that he developed a chronic, recurring 
skin inflammation, principally involving his right lower 
extremity, as a result of his exposure to herbicides in 
Vietnam.  At a December 2007 Videoconference hearing, the 
Veteran indicated that he believes he could have developed a 
skin condition as a result of blousing his boots (i.e. 
tucking his trousers into his boots) or as a result of 
herbicide exposure.  He stated that he had never had 
difficulty with a skin condition prior to his entrance onto 
active duty, and that since service, he has had recurrent 
skin lesions, including nodules on his lower extremities.  

First and foremost, for any claim of service connection based 
on any theory of entitlement (direct, presumptive, or 
secondary), it is a requirement that a current, chronic 
disability be present.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Veteran was found, in an October 2008 
VA examination, to not have any current observable 
dermatological condition, and there was no residual scarring 
noted.  The Board, however, looks to the entire record of 
treatment, as well as the nature of the Veteran's complaint.  
Specifically, the Veteran has stated that the disorder is not 
always present, and it recurs at various points only to 
subsequently heal over.  To support his contention, he has 
provided photographic evidence showing redness and 
discoloration in the feet.  Moreover, a November 2001 private 
medical report did diagnose the veteran with dermatitis and 
dryness, and the Board will accept this treatment as evidence 
of a current disability.  Thus, with the first element 
established, the Board focuses its attention as to whether 
the skin condition is causally related to any incident of 
service (either herbicide exposure or clothing irritant) or, 
alternatively, is subject to presumptive service connection 
based upon exposure to herbicide agents in the Republic of 
Vietnam.  

A search of the service treatment records does not indicate 
any treatment for a skin disorder while the Veteran was in 
military service.  He has submitted post-service treatment 
records which show right ankle swelling in August 1978, more 
than 6 years post-service, with redness and swelling on the 
left leg noted in November 1986, more than 14 years after his 
discharge from service.  Dryness, calluses, and cracking were 
noticed on the feet in November 2001, and the veteran was 
diagnosed with dermatitis on the bilateral feet; the 
diagnosis was thus recorded almost 30 years after service.  

The first possible manifestation of the disorder as swelling 
was in 1978; in addition to being several years after service 
discharge, it is not even clear if the swelling was a 
dermatological condition or some unrelated orthopedic or 
other manifestation     
(although the veteran has never asserted that he has had an 
injury to his lower extremities).  Clearly, after 1978, the 
veteran did have an active dermatological pathology 
associated with his bilateral lower extremities to at least 
some degree, and the Board has already conceded that this 
manifests as a current disability.  Still, there was no 
manifestation of any dermatological symptoms in service or at 
any point until well over six years after service discharge.  
The Board notes that the passage of time, in and of itself, 
can be probative when addressing the merits of a claim for 
service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  

Despite the period of negative evidence between service 
separation and the first complaint of a skin disorder, the 
Veteran was afforded a comprehensive dermatological 
examination pursuant to the Board's February 2008 remand 
order.  The associated report, dated in October 2008, noted 
that there were no current lesions present on examination, 
and no scarring was identified.  Specifically, no chloracne 
or acneform disease was noted.  Regarding the historical 
evidence of a skin disorder, the examiner felt that it was 
less likely that those manifestations were related to 
military service.  The examiner stated that as the first 
occurrence was after military service, and that the disorder 
was "not characteristic of any condition that [she was] 
aware of that would relate to relate to [the Veteran's] 
military service," that it was unlikely related to military 
service.  As far as a direct link to presumed in-service 
herbicide exposure, the examining dermatologist stated that 
as the condition exhibited by the veteran had not been found 
by the National Academy of Sciences' Institute of Medicine to 
be related to herbicides, that it was not likely that the 
Veteran's specific disorder was in fact related to herbicide 
exposure.  It was indicated that relevant service treatment 
records and post-service records were reviewed prior to the 
entering of an opinion.  

Essentially, with regard to service connection on a direct 
basis, the only indication of a direct link between herbicide 
exposure and the skin disease (diagnosed historically as a 
form of dermatitis), or, alternatively, of a skin disorder 
caused by repeated blousing of the Veteran's boots in 
service, comes from the Veteran's own unsubstantiated 
testimony.  While the Veteran is certainly capable of 
reporting what comes to him through his senses (in this 
instance the occurrence of a recurring red, itchy rash), he 
has not been shown to hold the medical credentials necessary 
to give a competent opinion as to causation or etiology.  See 
Espiritu, supra.  Indeed, such an opinion, relating a current 
dermatitis to events in military service, to include 
herbicide exposure, is the type of assessment which is beyond 
the capacity of a layperson to make.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Regarding presumptive service connection, the Board concedes 
that the Veteran had service in the Republic of Vietnam, and 
thus, he is presumed to have been exposed to herbicides 
during that time.  38 U.S.C.A. § 1116.  The contested matter 
in this portion of the claim surrounds the nature of the 
Veteran's skin disability and whether or not it is subject to 
presumptive service connection.  In the October 2008 VA 
examination, chloracne or any acneform disease was 
specifically ruled out.  In fact, there was no indication (on 
that specific day) of any dermatological condition or 
scarring.  By history, the Board notes that several clinical 
records did diagnose the Veteran with a type of recurring 
dermatitis, and as has been mentioned, the existence of a 
current disability is not contested.  However, as recurring 
dermatitis is not one of the conditions specifically listed 
in VA regulations as being subject to presumptive service 
connection based on herbicide exposure, the claim for service 
connection cannot be granted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).










ORDER

Entitlement to service connection for a skin disorder, 
including scarring on the right ankle, to include as a result 
of exposure to herbicides in the Republic of Vietnam, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


